466 S.E.2d 717 (1996)
342 N.C. 648
DARE COUNTY BOARD OF EDUCATION, a body of politic and corporate, Plaintiff,
v.
Elpis SAKARIA, Defendant.
DARE COUNTY BOARD OF EDUCATION, a body of politic and corporate, Plaintiff,
v.
RAJ ALEXANDER TRUST, Elpis J.G.B. Sakaria, Trustee, Defendant.
DARE COUNTY BOARD OF EDUCATION, a body of politic and corporate, Plaintiff,
v.
JERA ASSOCIATES, a Maryland Partnership, Defendant.
DARE COUNTY BOARD OF EDUCATION, a body of politic and corporate, Plaintiff,
v.
Jack HILLMAN and wife, Lillian Hillman, Defendants.
No. 229A95.
Supreme Court of North Carolina.
February 9, 1996.
W. Brian Howell and Deveau & Norcross, P.A., by Ronald E. DeVeau, Kill Devil Hills, for plaintiff-appellee.
Vandeventer, Black, Meredith & Martin, by Robert L. O'Donnell, Norfolk, VA, for defendants-appellants.
PER CURIAM.
AFFIRMED.